Citation Nr: 0404214	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-29 485	)	DATE
	)
	)


THE ISSUE

1.  Whether a March 1, 1956 decision of the Board of 
Veterans' Appeals, which denied a claim for entitlement to an 
increased rating for a bullet wound of the abdomen, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE) under 38 U.S.C.A. § 7111.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 statement submitted by the veteran which 
contained a motion for review of the Board's March 1956 
decision, which denied a claim for entitlement to an 
increased rating for a bullet wound of the abdomen, on the 
basis for CUE.


FINDINGS OF FACT

1. In March 1956, the Board denied a claim for entitlement to 
an increased rating for a bullet wound of the abdomen.

2. In June 2003, the veteran filed a Motion to Revise the 
Board's March 1956 decision.

3.  The Board's March 1956 decision was not based on CUE as 
it represented a reasonable application of the known facts to 
the law then in existence; an increased rating for a bullet 
wound of the abdomen was denied as the factual evidence and 
competent medical opinions of record clearly and unmistakably 
demonstrated that the veteran's residuals of a service-
connected gunshot wound disability were not considered 
moderately severe. 


CONCLUSION OF LAW

1.  The March 1956 decision of the Board that denied 
entitlement to an increased rating for a bullet wound of the 
abdomen was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404, 20.1405 (2003); Veteran's Reg. No. 3(a), Para. I 
(1933); Veterans Administration Schedule for Rating 
Disabilities, Paras. 7-14, 17, Diagnostic Code 5319 (1945).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  See 38 C.F.R. § 20.1404(b) (2003).  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the pleading requirements, and must be 
dismissed without prejudice.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  See 38 C.F.R. § 20.1400 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2003).

The decision is to be based on the record and the law that 
existed when the challenged decision was made.  See 38 C.F.R. 
§ 20.1403(b) (2003).  A clear and unmistakable error is one 
which, had it not been made, would have manifestly changed 
the outcome when it was made. The error cannot be clear and 
unmistakable unless it is absolutely clear that a different 
result would have ensued, but for the error.  See 38 C.F.R. § 
20.1403(c) (2003).  The following do not constitute clear and 
unmistakable error: (1) changed diagnosis; (2) failure to 
fulfill the duty to assist; or (3) a disagreement as to how 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2003).  

Additionally, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2003). The above-cited regulatory authority was 
promulgated with the intent to adopt the CUE standard as set 
forth by the Court of Appeals for Veterans Claims (Court).  
See 63 Fed. Reg. 27534, 27536 (1998).  The Board may 
therefore rely on the prior precedential decisions of the 
Court as to what exactly constitutes a valid claim of CUE.

The veteran's service medical records show that the veteran 
was examined in December 1950 and found physically qualified 
for enlistment in the Navy.  Treatment records dated on 
December 14, 1953 show that the veteran suffered from a 
missile (gunshot) wound to the abdomen not due to his own 
misconduct and within his work command.  It was noted that 
the veteran was shot in the anterior abdomen with a .45 
caliber pistol and that the bullet had exited his body 
laterally.  The December 1943 treatment record showed that 
the veteran had normal peristalsis, generalized lower 
abdominal tenderness, and a wound entry that was about 8 
centimeters above the pubis in midline.  It was further 
stated that the exit wound was down below the iliac crest in 
mid-axillary line.  After exploratory surgery including the 
excision of an extraperitoneal hematoma from a severed deep 
inferior epigastric area and debridement, the wound was 
closed with stainless steel wire and the skin was closed with 
cotton sutures.  A treatment note dated on January 7, 1954 
stated that the veteran's wound was healed primarily except 
for two small areas which healed by secondary intention.  The 
note detailed that the veteran was asymptomatic and fit for 
duty.  A March 1954 entry in the service medical records 
stated that the veteran had been examined on March 15, 1954 
was found to be physically qualified for transfer.  An 
additional March 1954 treatment note showed that the veteran 
had complained of abdominal pain after an old gunshot wound.  

In September 1954, the veteran requested surgical evaluation 
of his scar and complained that the rectal scar was painful 
on occasions.  The veteran stated that he felt like the 
sutures were "sticking into him".  The physician noted that 
physical examination of the abdomen was unremarkable.  The 
September 1954 treatment record detailed that the veteran had 
wire sutures for closure of anterior rectus fascia.  The 
report notes that the veteran showed the physician which 
areas of the scar were most painful.  The physician noted 
that bluish transverse linear discoloration under the scar at 
this point was thought to be wire.  However, upon evaluation 
of scar under local anesthesia, the discoloration was found 
to be an ingrown hair.  It was further noted that no 
remarkable induration was presented.  The physician stated 
that the wound carried down to fascia and that there were no 
wire sutures apparent.  The treatment record detailed that 
the wound was then closed.  Finally, the physician opined 
that if the patient's symptoms persisted, it must be assumed 
that it is due to pressure of the wire sutures and that 
removal of all wires under spinal anesthesia would be 
desirable.        

The September 1954 separation examination report did not 
discuss the veteran's gunshot wound in service.  It was noted 
that there were no defects or diagnoses on separation from 
service.  

In a January 1955 VA examination report, the veteran 
complained of experiencing an extended bloating feeling after 
eating a heavy meal.  The examiner detailed that the veteran 
had a long vertical well-healed scar just to the right of the 
mid-line, a scar in the mid-line between the umbilicus and 
the pubis where the bullet entered, and a scar over the right 
hip where the bullet exited.  It was further noted that 
peristalsis was normal and the small bowel study performed 
was normal.     

In a November 1955 VA examination report, the veteran 
complained of pain in his right groin and a burning/numb 
sensation in his right hip region after prolonged periods of 
standing.  The examiner stated that the veteran's abdomen 
showed a healed, right rectus splitting scar from the 
umbilicus down to the pubis.  It was noted that there was a 
slight keloid formation but that the scar was well healed 
with no incisional hernia or palpable subcutaneous wires.  
The examiner also stated that the veteran right inguinal 
region revealed no hernia.  The report also detailed that the 
veteran had a quarter-sized wound entrance scar to the left 
of the mid-line which was well-healed, not attached and non-
tender.  It was noted that the veteran had another scar 
approximately five inches in length running transversely over 
the right iliac crest where the bullet was removed.  The 
November 1955 report stated that this scar was not attached 
to the iliac crest and showed no bow stringing on motion.  
The examiner noted that the veteran had full range of motion 
in his lower extremities and back.  The report reflected that 
none of the scarred areas were tender to the touch and that 
there were no palpable foreign bodies felt beneath the exit 
wound scar.  It was noted in the report that the veteran had 
no real disturbance of sensation in the scarred region, as he 
was aware of touch, pin prick, and pain in those areas.  The 
following diagnoses were listed in the report:  (1) healed 
bullet wound, wounds of entrance and exit, well healed and 
asymptomatic; (2) healed right rectus scar, laparotomy, no 
incisional hernia, should be asymptomatic; (3) no residuals 
of retroperitoneal hematoma, no adhesion; (4) complaints 
purely subjective.      

The determination of whether there is clear and unmistakable 
error in the March 1956 Board decision is based on the law 
that existed at the time of the decision.  See 38 C.F.R. § 
20.1403(b)(1) (2003). 

At the time of the March 1956 Board decision, the veteran was 
assigned a 10 percent rating under Diagnostic Code 5319 for 
his service-connected residuals of a perforating gunshot 
wound to the abdomen.  Under the Schedule for Rating 
Disabilities in existence at the time of the March 1956 Board 
decision, the following factors were considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot injuries.  See 
Veteran's Reg. No. 3(a), Para. I (1933); Veterans 
Administration Schedule for Rating Disabilities, Paras. 15, 
17 (1945).    

Disabilities due to residuals of muscle injuries will be 
evaluated on the basis of the regulations laid out in the 
Schedule and on the type pictures appended to the ratings 
listed below.  Four grades of severity of disabilities due to 
muscle injuries are here recognized for rating purposes:  
slight, moderate, moderately severe, and severe.  The type 
pictures are based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  See 
Veteran's Reg. No. 3(a), Para. I (1933); Veterans 
Administration Schedule for Rating Disabilities, Para. 15 
(1945).

(1) Slight (Insignificant) Disability of Muscles.  Type of 
injury.--Simple wound of muscle without debridement infection 
or effects of laceration.  History and complaint.--Service 
department record of wound of slight severity or relatively 
brief treatment and return to duty.  Healing with good 
functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings.--Minimal scar; slight, if any, evidence of fascial 
defect or of atrophy or impaired tonus.  No impairment of 
function or retained metallic fragments.  See Veteran's Reg. 
No. 3(a), Para. I (1933); Veterans Administration Schedule 
for Rating Disabilities, Para. 17 (1945). 

(2) Moderate Disability of Muscles.  Type of injury.--Through 
and through or deep penetrating wound of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate degree.  Absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  History and 
complaint.--Service department record or other sufficient 
evidence of hospitalization in service for treatment of the 
wound.  Record in the file of consistent complaint on record 
from the first examination forward, of one or more of the 
cardinal symptoms of muscle wounds (described above) 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings.--Entrance and (if present) exit 
scars linear or relatively small, and so situated as to 
indicate short track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness and 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  See Veteran's Reg. No. 
3(a), Para. I (1933); Veterans Administration Schedule for 
Rating Disabilities, Para. 17 (1945).

(3) Moderately Severe Disability of Muscles.  Type of 
injury.--Through and through or deep penetrating wound by 
high velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
History and complaint.--Service department record or other 
sufficient evidence showing hospitalization for prolonged 
period in service for treatment of wound of severe grade.  
Record in the file consistent complaint of cardinal symptoms 
of muscle wounds.  Evidence of unemployability because of 
inability to keep up with production standards is to be 
considered, if present.  Objective findings.--Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups. 
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups (compared with 
sound side) give positive evidence of marked or moderately 
severe loss.  See Veteran's Reg. No. 3(a), Para. I (1933); 
Veterans Administration Schedule for Rating Disabilities, 
Para. 17 (1945).  

(4) Severe Disability of Muscles.  Type of injury.--Through 
and through or deep penetrating wound due to high velocity 
missile, or large or multiple low-velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding or 
cicatrization.  History and complaint.--As under moderately 
severe above, in aggravated form.  Objective findings.--
Extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to Faradism 
compared with the sound side may be present. Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not in the track of the missile, particularly of the 
trapezius and serratus in wounds of shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  See Veteran's Reg. No. 3(a), Para. I (1933); 
Veterans Administration Schedule for Rating Disabilities, 
Para. 17 (1945).

Diagnostic Code 5319 provides for the evaluation of injury to 
Muscle Group XIX, muscles of the abdominal wall: (1) rectus 
abdominis; (2) external oblique; (3) internal oblique; (4) 
transversalis; (5) quadratus lumborum.  (Function:  Support 
and compression of abdominal wall and lower thorax.  Flexion 
and lateral motions of spine.  Synergists in strong downward 
movements of the arm (1))  A noncompensable (zero percent) 
rating is assigned for slight impairment.  When there is 
moderate impairment a rating of 10 percent is assigned.  To 
warrant the 30 percent rating, the evidence must demonstrate 
moderately severe impairment to this muscle group; and the 
highest or 50 percent schedular rating contemplates severe 
impairment.  See Veteran's Reg. No. 3(a), Para. I (1933); 
Veterans Administration Schedule for Rating Disabilities, 
Diagnostic Code 5319 (1945).

In his June 2003 statement, the veteran contended that the 
evidence of record at the time of the Board's March 1956 
decision showed that he had suffered a moderately severe 
injury from the gunshot wound to his stomach and right hip, 
warranting a 30 percent rating under Diagnostic Code 5319.  
The veteran stated that his service medical records showed a 
through and through wound to the lateral flank muscles to 
include the quadratus lumborum and the rectus muscle.  The 
veteran's June 2003 statement also cited that he had suffered 
from a significant blood clot, debridement of dead tissue, 
and severance of right deep epigastric artery during 
treatment for his gunshot wound.  

After a complete review of the evidence of record before VA 
on March 1, 1956, the Board concludes that there was a 
reasonable basis for the denial of entitlement to an 
increased rating in excess of 10 percent rating assigned for 
the veteran's gunshot wound disability.  According to the 
Schedule in effect at that time, a 10 percent rating under 
Diagnostic Code 5319 connoted moderate muscle impairment when 
evaluating disability residuals for a healed wound involving 
muscle groups due to gunshot injuries.  None of the medical 
evidence of record indicated that the veteran's service-
connected residuals warranted the assignment of a 30 percent 
rating for a moderately severe muscle disability.  
The veteran's service medical records and a VA examination 
report conducted a little over a year after separation from 
service showed that the veteran did not suffer from a 
prolonged infection or hospitalization for his wound 
residuals.  On the contrary, the veteran was deemed fit for 
duty less than a month after his injury.  The evidence of 
record also showed that the veteran only underwent 
debridement during exploratory surgery on the day of his 
injury and never suffered from any further residuals of 
debridement.  While the veteran complained that he 
experienced numbness on the job after prolonged standing in 
the November 1955 VA examination report, there is no evidence 
of unemployability due to an inability to keep up with 
production standards.  The examiner in the November 1955 
examination report stated that the veteran's complaints about 
his gunshot wound scars were purely subjective.  It was noted 
that the veteran's scars upon examination showed no residuals 
of tenderness, adhesion, incisional hernia, disturbance of 
sensation, hematoma, or palpable foreign bodies.  The 
veteran's gunshot wound scars were characterized as 
asymptomatic and well healed by the examiner in the November 
1955 examination report.         

In reaching the conclusion that the veteran's service-
connected residuals of a gunshot wound to the abdomen did not 
warrant the assignment of an increased rating, the Board 
notes that the evidence of record at the time of the March 1, 
1956 decision was correctly reported (including the veteran's 
service medical records and the November 1955 VA examination 
report) and that the statutory provisions of Schedule in 
existence at that time were correctly applied.  

In addition, the veteran's contentions from his June 2003 
statement are basically an expression of his disagreement 
with the outcome of the Board's March 1956 decision.  Based 
on an evaluation of the evidence of record, the Board 
classified his gunshot wound as moderate in the March 1956 
and the veteran felt it should be classified as moderately 
severe.  A disagreement with how the Board weighed or 
evaluated the facts in a particular case is not considered 
CUE.  See 38 C.F.R. § 20.1403(d) (2003); Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994) (in which the Court held that allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence could never rise to the stringent definition of 
CUE).       
In this case, there is no indication that the correct facts, 
as they were known at the time of the March 1, 1956 decision, 
were not before the Board or that the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a) (2003).  The Board's 
March 1, 1956 decision was not clearly and unmistakably 
erroneous in denying entitlement to an increased rating for 
service connected residuals of a bullet wound of the abdomen.

In a recent decision, the Court held that, as a matter of 
law, the provisions of the VCAA have no applicability to CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001) 
(affirming CUE denial without referring to VCAA provisions).  
This CUE motion is limited to a retroactive review of the 
evidence of record at the time of the March 1956 Board 
decision.  The Board has provided the veteran with ample 
notice of the applicable law and regulations pertaining to 
CUE motions, and ample opportunity to present his arguments.  
As the VCAA provisions do not apply to CUE motions and the 
veteran has been provided due process, the Board finds that 
there is no prejudice to the veteran in proceeding to the 
merits of his motion at this time.


ORDER

The claimant's motion for revision or reversal of the Board's 
March 1956 decision, denying entitlement to an increased 
rating for a bullet wound of the abdomen, on the basis of CUE 
is denied.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



